DETAILED ACTION
The present application has been made of the record and currently claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because:
The abstract comprises multiple paragraphs;
The abstract comprises phrases such as “described are systems and methods “ which can be implied;
the abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art, in particular, “for misalignment...any given misalignment is lower and easy to install seals”.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carns et al. (U.S. Patent No. 9, 360, 144).
Claim 16, Carnes discloses:
An aircraft tube interface comprising: 
a first seal (see annotated Fig. 7 below) configured to couple to a first ferrule (see annotated Fig. 7, where the first seal is capable of coupling to a ferrule); 
a first ring (see annotated Fig. 7, where the ring is defined as the entire part “700”, as best shown in Figs. 5-6) comprising a first ring first surface (see annotated Fig. 7) and a first ring second surface (see annotated Fig. 7), 
wherein the first seal is coupled to the first ring on the first ring 25first surface (see annotated Fig. 7); 
a second seal (see annotated Fig. 7) coupled to the first ring on the first ring second surface (see annotated Fig. 7, where the second seal is coupled to the first ring second surface); 
a third seal (see annotated Fig. 7) configured to couple to a second ferrule (see annotated Fig. 7, where the third seal is capable of coupling to a ferrule); 
a second ring (see annotated Fig. 7) comprising a second ring first surface (see annotated Fig. 7) and a second ring 30second surface (see annotated Fig. 7), 
wherein the third seal is coupled to the second ring on the second ring first surface (see annotated Fig. 7);  
19-1618-US-NP_BNGCP17OUSPage 22 of 25a fourth seal (see annotated Fig. 7) coupled to the second ring on the second ring second surface (see annotated Fig. 7); and 
a sleeve (considered as 520 in Fig. 7) coupled to the second seal and the fourth seal (see annotated Fig. 7), 
wherein the second seal is disposed between the first ring and the sleeve (see annotated Fig. 7), and  
5wherein the fourth seal is disposed between the second ring and the sleeve (see annotated Fig. 7).


	

    PNG
    media_image1.png
    849
    1035
    media_image1.png
    Greyscale


Claim 17, Carnes discloses:
The aircraft tube interface of claim 16, further comprising: 
a collar (considered as 530 in Fig. 7) disposed over the sleeve, the collar comprising a first 10portion, a second portion, and a third portion (see Fig. 7, where the collar comprises one horizontal portion and two vertical portions on the ends of the horizontal portion), 
wherein the second portion and the third portion are disposed at an angle to the first portion (see Fig. 7, where the second and third portions are at a 90-degree angle to the first portion).

	Claim 19, Carnes discloses:
The aircraft tube interface of claim 16, wherein the first ring 20comprises a first groove (see annotated Fig. 7 above, where the O-rings are housed in a groove), wherein the second ring comprises a second groove (see annotated Fig. 7, where the O-rings are housed in a groove), 
wherein the second seal is disposed within the first groove (see annotated Fig. 7, where the O-rings are housed in a groove), and 
wherein the fourth seal is disposed within the second groove (see annotated Fig. 7, where the O-rings are housed in a groove).

	Claim 20, Carnes discloses:
The aircraft tube interface of claim 16, wherein the first seal, the 25second seal, the third seal, and the fourth seal are 0-ring seals (see Col. 4, Lines 64-66, where the seals are O-ring seals).

	Claim 21, Carnes discloses:
A method comprising: 
coupling a first seal (see annotated Fig. 7 below hereinafter, not the one above) to a first ferrule (see annotated Fig. 7); 
coupling a third seal (see annotated Fig. 7) to a second ferrule (see annotated Fig. 7);  
30disposing a first ring (see annotated Fig. 7) around the first seal; 
disposing a second ring (see annotated Fig. 7) around the third seal;  
19-1618-US-NP_BNGCP17OUSPage 23 of 25disposing a second seal (see annotated Fig. 7) around the first ring (see annotated Fig. 7, where the seal is around the first ring); 
disposing a fourth seal (see annotated Fig. 7) around the second ring (see annotated Fig. 7, where the seal is around the first ring); and 
coupling a sleeve (considered as 520 in Fig. 7) to the second seal and the fourth seal (see annotated Fig. 7).
	

    PNG
    media_image2.png
    849
    1035
    media_image2.png
    Greyscale

	Claim 22, Carnes discloses:
The method of claim 21, further comprising:
disposing a collar (considered as 530 in Fig. 7) around the sleeve; and 
disposing a clip (considered as 125 in Fig. 7; for naming purposes of the rejection, the “bellow” of Fig. 7 is being referred to as a “clip” as stated in the claim, where the “bellow” holds the two ferrules together) around the collar (see Fig. 7, where the “clip” is around the collar).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carnes as applied to claim 17.
In regards to claim 18, Carnes discloses the aircraft tube interface of claim 17, 
wherein a first gap is disposed between the first ferrule and second portion, and 
a second gap is disposed between the third portion and the second ferrule, 
and wherein the O-ring seals are used to effectively form the conduit joint assembly (see Col. 4, Lines 66-67), 
but does not disclose a first and second side seal which would be in the first and second gap. 
However, while Carnes does not expressly disclose a first and second side seal, seals are well known in the art to fill in gaps to provide effective sealing between a plurality of surfaces to prevent leaking of a fluid.
It would have been obvious to one of ordinary skill in the art before the effective filling to modify the aircraft tube interface of Carnes with the provision of a first side seal disposed between the first ring and the second portion 15and a second side seal disposed between the second ring and the third portion to further enhance the sealing between the collar and the ring because Carnes discloses that the O-ring seals are used to effectively form the conduit joint assembly (see Col. 4, Lines 66-67) AND providing seals in gaps would not produce a new and unexcepted result because providing seals are well known in the art to fill in gaps to provide effective sealing between a plurality of surfaces which prevents leaking of a fluid.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 Carnes discloses the best art AND does not disclose or suggest the first ring second surface being coupled to the first seal and such limitation would be require impermissible hindsight of the examiner.
	Zhang discloses the second best art AND does not disclose or suggest a sleeve coupled to the second seal and the fourth seal and it appears that such modification would teach away from the teachings of the prior art and possible cause the prior art to become useless due to restricting the axial and transverse movement (see Figs. 6-8 of Zhang). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (U.S. Patent No. 7,717,473) discloses the second best art as described above;
Hoang et al. (U.S. Patent No. 6,971,682) discloses a similar device to Carnes;
Breay et al. (U.S. Patent No. 6,883,836) discloses a similar device to Carnes;
Eitzenberger (U.S. Patent No. 11,181,219) discloses a similar device to Zhang;
Lawson et al. (U.S. Patent 10,552,552) discloses a similar device to Carnes and further comprising an inner ring with a seal;
Petit et al. (U.S. Patent No. 8,172,272) discloses a similar device to Carnes and further comprising a dual seal directly above one another. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679